Citation Nr: 1311925	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  07-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee, from the initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee, from the initial grant of service connection.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1980 to October 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2007 RO decisions.  In March 2006, the RO granted service connection for chondromalacia of the right and left knee, and assigned a 10 percent for each knee; effective from April 23, 2003, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  In June 2007, the RO denied entitlement to TDIU.  The Veteran testified at a hearing before the undersigned at the RO in May 2011.  The Board remanded the appeal for additional development in September 2011.  

As explained in great detail in the September 2011 remand, during the course of this appeal, the Veteran raised numerous additional issues which were properly developed and adjudicated by the RO on various occasions, including service connection for sleep apnea, asthma, and a psychiatric disorder secondary to his service-connected physical disabilities, and increased ratings for hypertension, migraine headaches, residuals of a vocal cord polypectomy, and degenerative disc disease of the thoracic and lumbar spine.  The Veteran and his representative were promptly notified of the various rating decisions, but did not perfect any appeal for any of the additional issues.  Accordingly, those matters are not in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  Since service connection was established, the Veteran's right and left knee disabilities are manifested principally by pain and mild limitation of motion, without arthritis, instability, subluxation or other impairment of the knee; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups to a degree commensurate with the criteria for the next higher rating was not demonstrated.  

2.  The Veteran's service-connected disabilities include status post vocal cord polypectomy and migraine headaches, each rated 30 percent disabling; degenerative disc disease of the thoracic and lumbar spine, rated 20 percent disabling; status post fracture of the right wrist, hypertension, chondromalacia of the right and left knee, and radiculopathy of the right lower extremity, each rated 10 percent disabling.  The combined rating is 80 percent.  

3.  The Veteran has one year of college education and has occupational experience as a computer technician, in security and as a trainer; he reportedly last worked full-time in 2006.  

4.  The Veteran's service-connected disabilities are shown to preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5014-5010 (2012).  

2.  The schedular criteria for an initial evaluation in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5014-5010 (2012).  

3.  The criteria for a total disability rating based on individual unemployability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March and September 2004 (knees) and March 2005 (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With regard to the increased rating (knee) claims, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, the Veteran and his representative were nevertheless apprised of the rating criteria for the bilateral knee disabilities in the statement of the case promulgated in August 2007.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA on several occasions during the pendency of this appeal and testified before the undersigned at a hearing at the RO in May 2011.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanations for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the May 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Further, the claim was remanded in September 2011 for additional development of the record.  The remand directives included obtaining the Veteran's VA Vocational and Rehabilitation records and outstanding VA treatment records, and a VA examination to determine the current severity of his bilateral knee disabilities and the extent to which, his service-connected disabilities impacted on his employability.  The Veteran was afforded a VA examination in October 2011 and 2012 in compliance with the remand directives.  In the October 2012 report, the VA examiner provided additional medical evidence to sufficiently supplement the October 2011 VA examination report.  In light of the foregoing, the agency of AMC has substantially complied with the September 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Bilateral Chondromalacia

The Veteran contends that he has chronic pain and difficulty walking, standing or climbing stairs due to his bilateral knee disabilities, and believes that the 10 percent evaluations currently assigned for each knee do not adequately compensate him for the degree of impairment caused by the disabilities.  

Initially, it should be noted that the Board has reviewed all the evidence of record, including the Veteran's STRs, private medical reports, the October 2007 QTC examinations and October 2011 and 2012 VA examination reports, and has considered the Veteran's testimony at the Travel Board hearing in May 2011.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  Except for some decreased flexion of the knees subsequent the October 2007 examination, the Veteran's complaints and the clinical and diagnostic findings on the medical reports of record have been essentially the same throughout the pendency of this appeal, manifested principally by chronic pain and no more than moderate limitation of motion in each knee.  

On VA QTC examination in October 2007, extension/flexion of each knee was from zero to 130 degrees with pain reported at the end range of motion, bilaterally.  Other than some crepitus and tenderness, there was no evidence of edema, effusion, weakness, redness, heat, guarding, locking, subluxation or instability.  The Veteran's gait and posture were normal, and there was no evidence of abnormal weight bearing.  The examiner opined that joint function was additionally limited by 13 degrees on repetitive use due to pain, fatigue, incoordination and lack of endurance, bilaterally.  There was no evidence of ligament instability and medial and lateral meniscus testing was within normal limits.  X-ray studies were also within normal limits.  

The Veteran's complaints and the objective findings on VA examinations in October 2011 and 2012, were essentially unchanged from the 2007 QTC examination, except for range of motion, which was from zero to 85 degrees in 2011, and zero to 90 degrees in 2012, with pain reported at the end range of motion.  There were no reported flare-ups, and no additional limitation of motion on repetitive movement or due to pain incoordination, fatigue or lack of endurance.  There was no tenderness to palpation, instability or subluxation, and strength was normal in each knee.  

Additionally, there was no diagnostic evidence of arthritis in either knee on any of the x-ray reports of record during the pendency of this appeal.  Although a VA MRI report in December 2002 showed increased signal intensity in the posterior horn of the medial meniscus indicative of degenerative change, there was no evidence of meniscus tear or any joint erosion in either knee.  The Board is cognizant of a June 2004 VA outpatient note, wherein a VA physician indicated that x-ray studies revealed degenerative changes with moderate narrowing of the patellofemoral joints.  However, the reported study is not in any of the medical reports of record, nor did the physician identify the specific date of the alleged study.  Moreover, the Board notes that VA x-ray studies in March 2004, January 2006, and on the three VA examinations during the pendency of this appeal were within normal limits and showed no evidence of arthritis in either knee.  Under the circumstances, the Board finds that the unsubstantiated finding of arthritis on the VA outpatient note, is outweighed by the multiple diagnostic studies prior and subsequent to the June 2004 report, which do not show any objective evidence of arthritis in either knee.  

The Veteran's right and left knee disabilities are each rated 10 percent disabling under Diagnostic Codes (DC) 5014-5010 by analogy to osteomalacia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

DC 5014 provides that osteomalacia is to be rated based on limitation of motion of the affected body parts, as arthritis, degenerative, except gout which will be rated under DC 5002.  DC 5010 provides that arthritis due to trauma, substantiated by x-ray findings, is to be rated under degenerative arthritis (DC 5003).  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, (2012).  

Under DC 5260, limitation of flexion of a knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260.  

Under DC 5261, limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  The normal range of motion for an ankle joint on dorsiflexion is from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In this case, the clinical and diagnostic findings from the medical reports of record showed no limitation of motion or impairment in the right or left knee to the degree required for the assignment of an evaluation in excess of the 10 percent ratings currently assigned for each knee under any of the applicable rating codes.  

As noted above, an evaluation in excess of 10 percent for knee impairment under Diagnostic Code 5260 or 5261 based on limitation of motion requires flexion limited to 30 degrees or less, or extension to 15 degrees or more.  Here, the Veteran had no limitation of extension with flexion to no less than 85 degrees, bilaterally.  Additionally, there was no objective evidence of instability, subluxation, weakness, locking, swelling, abnormal motion, or guarding in either knee.  Thus, higher evaluations based on limitation of motion under the above cited rating codes is not warranted for either knee.  

Other potentially applicable rating codes which may provide a basis for assigning a higher evaluation include Diagnostic Code 5256, which requires ankylosis of the knee joint.  Under Diagnostic Code 5257, a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  However, none of these codes are applicable based on the facts of this case.  The clinical findings on all of the medical reports of record during the pendency of this appeal showed no evidence of instability, subluxation, weakness, locking, or ankylosis.  Therefore, a higher evaluation under any of these rating codes is not possible.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions that he has chronic pain and uses a knee brace and a cane to ambulate.  However, the objective findings on the VA examinations and private medical reports did not show any instability or subluxation in either knee and no more than moderate limitation of flexion.  While the Veteran was reported to have some additional limitation of motion after repetitive movement when examined in 2007, the severity of range of motion loss was to a noncompensable degree.  Furthermore, the VA examiners on the two most recent examinations in 2011 and 2012 indicated, specifically, that there was no additional limitation of motion due to pain, weakness, incoordination, fatigue or on repetitive movement in either knee.  Thus, there is no competent evidence of record to support the assignment of a rating in excess of 10 percent based on additional functional loss of use.  

The Board recognizes that the Veteran has pain in both knees on a daily basis which impacts on his ability to engage in some activities.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of either knee.  Therefore, the Board finds that the level of functional impairment is adequately compensated by the evaluations currently assigned for each knee.  

The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher rating.  

Applying all of the appropriate diagnostic codes to the facts of this case, an objective assessment of the Veteran's present impairment of the right and left knee does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of the 10 percent ratings currently assigned for each knee at any time during the pendency of this appeal.  see also Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's knee disabilities are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disabilities are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the regulations provide, in pertinent part, that disabilities resulting from a common etiology or a single accident; or affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a) (2012); see also 38 C.F.R. §§ 3.340, 3.341.  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the Veteran does meet the schedular criteria for a total disability rating based on individual unemployability.  The Veteran's service-connected disabilities include, in pertinent part, multiple orthopedic disabilities, including degenerative disc disease of the thoracic and lumbar spine, rated 20 percent disabling, and status post fracture of the right wrist, and chondromalacia of the right and left knee, each rated 10 percent disabling.  The combined rating for the orthopedic disabilities under 38 C.F.R. § 4.25, is 42 percent, and satisfies the criteria for a single disability rated 40 percent disabling.  The Veteran's combined rating for all of his service-connected disabilities is 80 percent.  Therefore, he does meet the threshold requirements for a TDIU.  However, the Board must also determine whether such disabilities preclude substantially gainful employment.  

At this point, the Board notes that the Veteran's medical picture is complicated by the fact that he has several service- and nonservice-connected disabilities which impact negatively on his potential for gainful employment.  For purposes of entitlement to TDIU, however, the Board may only consider those disabilities which are service-connected.  The evidence shows that the Veteran was found to be totally disabled by the Social Security Administration in 2007 due, in large part, to his service-connected orthopedic disabilities, as well as his nonservice-connected asthma.  

The evidence of record includes statements from at least two VA physicians to the effect that the Veteran was unemployable due to his multiple disabilities.  (See May 2006, and November and December 2010 VA statements).  However, the reports did not indicate whether his unemployability was due to his service-connected disabilities, alone.  Additional letters from the Veteran's brother and a friend also described the physical difficulties that he has on a daily basis.  

In September 2011, the Board remanded the appeal, in part, for a VA examination to determine the extent and severity of the Veteran's service-connected orthopedic disabilities, and to obtain an opinion as to how those disabilities impacted on his ability for substantially gainful employment.  In October 2012, the VA examiner noted that the Veteran had not worked since 2004, due primarily to his low back and bilateral knee disabilities.  He also noted that while the Veteran's report of pain was out of proportion to the objective findings, his symptoms had worsened since 2004.  The examiner opined, therefore, that it was at least as likely as not that the Veteran's service-connected disabilities, including his knees and spine, rendered him incapable of performing the physical and/or sedentary activities for substantially gainful employment.  

In this case, while the Veteran's bilateral knee disabilities are not shown to cause more than mild functional impairment, the aggregate affect of his service-connected disabilities on his employment opportunities can not be said to be favorable.  Additionally, the Board notes that VA Vocational Rehabilitation services found that the Veteran's medical conditions had progressed to the point that he has a severe employment handicap, and that it was no longer reasonably feasible to expect him to maintain employment or complete a training program.  (See March 2008 VR&E Memorandum).  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Based on the Veteran's testimony, work history and the VA medical opinions of record, in particular, the October 2012 VA examiner's opinion, the Board finds the evidence regarding the Veteran's employability secondary to his service-connected disabilities supports a finding of unemployability.  Accordingly, a total disability rating based on individual unemployability due to service-connected disability is granted.  



ORDER

An increased evaluation for chondromalacia of the right knee is denied.  

An increased evaluation for chondromalacia of the left knee is denied.  

Entitlement to TDIU is granted, subject to VA law and regulations governing to the payment of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


